DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This final office action is responsive to Applicant’s submission filed 08/11/2022. Currently, claims 1-30 are pending. Claims 1, 13, 16 and 28 have been amended. No claims have been added and/or cancelled. 

Response to Amendment
Applicant’s amendments to claim 16 are sufficient to overcome the rejection of claims 16-30 under 35 U.S.C. §112 (2nd paragraph) as set forth in the previous action. 

Terminal Disclaimer
The terminal disclaimers filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,825,007 and 10,699,259 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites in part, 
”the remote management server, 
receives, at the non-browser based application, an identification of one or more products selected from the list of products from the non-browser based application, wherein the non-browser based application receives the identification of the one or more products selected from the list of products through user input via the mobile device display; 
receives, at the non-browser based application, a transaction purchase request from the non-browser-based application, wherein the non-browser based application receives the transaction purchase request through user input via the mobile device display of the mobile device, 
receives information related to the userID and the information related to a password; and
after user authentication, transmits the payment method that corresponds to the userID to the transaction server”

U.S Patent Appl. Pub. No. 2009/0124234 (incorporated by reference, hereinafter ‘234) teaches that “…when a user subscribes to a mobile wallet the user is assigned credentials that include a unique WalletID, SiteKey, a user-defined PIN, as well as tokens that specify access and privileges for the different services. FIG. 3 illustrates one implementation of a method 300 for authenticating a user. User input is received (through a mobile communication device) logging into the mobile application service (step 302). In one implementation, when a user attempts to login with the client, the user is prompted to enter login credentials (e.g., mobile phone number, 1-time activation code, Wallet PIN, etc.). A session key is generated (step 304). In one implementation, the session key is a unique server-generated session key that is valid only for the duration of a given session. In one implementation, the session key is used to ensure the server can identify the client and ensure that the client has been previously authenticated. Upon a successful login, the server will transfer credentials, service access and privileges (step 306), which are locally cached on the mobile communication device. The service access and privileges control the behavior of the client…” See paragraph 0016. 
In addition, paragraph 0019 of ‘234 teaches that “[0019] For payments (mobile commerce ticket purchase, etc.), in one implementation a user can prevent either fraudulent purchases or accidental purchases by forcing a PIN prompt when a purchase amount exceed a user-specified value. In one implementation, a user can control this behavior globally (e.g., across all users' payment methods) or on a per-payment-method basis. Thus, when a user purchases ticket and selects a payment method (to pay for purchase), if the transaction amount exceeds a specified payment method's limit, the client will trigger and prompt for the PIN. In order to proceed with purchase, the user has to enter the correct PIN. The user's input is validated against the cached PIN on the client. The payment transaction will proceed if validated…” 
From the above paragraphs, user authentication is performed by the remote management server prior to initiating a transaction using the non-browser based application. Upon a successful user authentication, credentials, service access and privileges (which controls the behavior of the client) are transferred and locally cached on the mobile communication device. 
Accordingly, user authentication is performed at the remote server prior to using the non-browser based application to initiate a transaction purchase request from the non-browser based application on the mobile device. 
Applicant is respectfully requested to particularly point out portions of the disclosure that shows support for user authentication after initiating a transaction and prior to transmitting payment method from the remote management server to the transaction server.  
Claims 2-15 are rejected based on their dependence, directly or indirectly from claim 1. 

Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 16 recites in part, 
“the remote management server, 
receives information related to the userID and the information related to a password; and 
after user authentication, transmits the payment method that corresponds to the userID to the transaction server” 

U.S Patent Appl. Pub. No. 2009/0124234 (incorporated by reference, hereinafter ‘234) teaches that “…when a user subscribes to a mobile wallet the user is assigned credentials that include a unique WalletID, SiteKey, a user-defined PIN, as well as tokens that specify access and privileges for the different services. FIG. 3 illustrates one implementation of a method 300 for authenticating a user. User input is received (through a mobile communication device) logging into the mobile application service (step 302). In one implementation, when a user attempts to login with the client, the user is prompted to enter login credentials (e.g., mobile phone number, 1-time activation code, Wallet PIN, etc.). A session key is generated (step 304). In one implementation, the session key is a unique server-generated session key that is valid only for the duration of a given session. In one implementation, the session key is used to ensure the server can identify the client and ensure that the client has been previously authenticated. Upon a successful login, the server will transfer credentials, service access and privileges (step 306), which are locally cached on the mobile communication device. The service access and privileges control the behavior of the client…” See paragraph 0016. 
In addition, paragraph 0019 of ‘234 teaches that “[0019] For payments (mobile commerce ticket purchase, etc.), in one implementation a user can prevent either fraudulent purchases or accidental purchases by forcing a PIN prompt when a purchase amount exceed a user-specified value. In one implementation, a user can control this behavior globally (e.g., across all users' payment methods) or on a per-payment-method basis. Thus, when a user purchases ticket and selects a payment method (to pay for purchase), if the transaction amount exceeds a specified payment method's limit, the client will trigger and prompt for the PIN. In order to proceed with purchase, the user has to enter the correct PIN. The user's input is validated against the cached PIN on the client. The payment transaction will proceed if validated…” 
From the above paragraphs, user authentication is performed by the remote management server prior to initiating a transaction using the non-browser based application. Upon a successful user authentication, credentials, service access and privileges (which controls the behavior of the client) are transferred and locally cached on the mobile communication device. 
Accordingly, user authentication is performed at the remote server prior to using the non-browser based application to initiate a transaction purchase request from the non-browser based application on the mobile device. 
Applicant is respectfully requested to particularly point out portions of the disclosure that shows support for user authentication after initiating a transaction and prior to transmitting payment method from the remote management server to the transaction server.  
Claims 17-30 are rejected based on their dependence, directly or indirectly from claim 16. 

Claims 1-30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “user authentication at a remote management server based on user input login information and prior to initiating a transaction using a non-browser based application executing on a mobile device”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 recites in part, 
“receives information related to the userID and the information related to a password; and 
after user authentication, transmits the payment method that corresponds to the userID to the transaction server.” 
However, the claim fails to include that user authentication is performed at a remote management server based on user input login information received and transmitted via a non-browser based application operating on a user’s mobile device. The non-browser based application receives user input login information via the non-browser based application, transmits the user input login information to the remote management server, and the remote server authenticates the user. This is performed prior to initiating a transaction and it allows for credentials, service access and privileges (which controls the behavior of the client) to be transferred and locally cached on the mobile communication device. See U.S. Patent Appl. Pub. No. 2009/0124234, paragraphs 0003 & 0016. 
This feature is critical or essential to the practice of the invention but not included in the claim(s). 
Claim 16 recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale.
Claims 2-15 and 17-30 are rejected based on their dependence on claims 1 or 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites in part, 
“the remote management server 
…receives, at the non-browser based application, an identification of one or more products selected from the list of products from the non-browser based application…, 
receives, at the non-browser based application, a transaction purchase request from the non-browser based application, wherein the non-browser based application receives the transaction purchase request” 
It is unclear how the remote management server receives “an identification of one or more products selected from a list of products” and “transaction purchase request” at a non-browser based application operating thereon. In other words, it appears the non-browser based application is located on the remote management server and is used to receive “an identification of one or more products selected from a list of products” and “transaction purchase request”. However, the “non-browser based application” is preinstalled or downloaded and installed on a mobile device. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Claims 2-15 are rejected based on their dependence, directly or indirectly from claim 1. 

In addition, claim 1 recites in part, 
“the remote management server, 
…receives information related to the userID and the information related to a password; and
after user authentication, transmits the payment method that corresponds to the userID to the transaction server.” 
It is unclear what structural element of the claimed invention performs the user authentication. 
Claim 16 recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale.
Claims 2-15 and 17-30 are rejected based on their dependence on claims 1 or 16.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application Nos. 15/076,578 and 14/253,648 (now U.S. Patent Nos. 10,699,259 and 10,825,007), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-30 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
None of the prior art, single or in combination, teaches a non-browser based application operating on a mobile device for processing a transaction between the mobile device and a remote management server. The non-browser based application receives product selection and user login information for transmission to the remote management server. The remote management server authenticates the user and processes the transaction via a transaction server using a payment method, as recited in claims 1 and 16. 

Response to Arguments
Applicant's arguments filed 08/11/2022 with respect to the rejection of claims 1-30 under 35 U.S.C. 112 (first paragraph) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
Paragraph 19 of Applicant’s filed specification teaches an embodiment for conducting a transaction via a personal computer (PC). A mobile communication device is connected to a PC via some non-radio frequency method. At checkout, the user opens his mobile wallet, selects a payment method (if necessary) and transmits the payment credentials from the phone to the merchant website using a protocol between the phone and the PC. The user enters any necessary validation information for authentication and confirms the transaction. The online purchase is processed as normal by the merchant’s online processor. 
Accordingly, paragraph 19 of Applicant’s filed specification describes an embodiment for conducting a transaction via a PC. Payment credentials are transmitted to a merchant’s online processor and the transaction is processed by the merchant’s online processor. This is in contrast to the claimed embodiment wherein the mobile device (non-browser based application) is used in selecting the one or more product, transmitting a transaction purchase request to a management server, performing user authentication and transmitting a payment method to transaction server. 
Thus, the cited portion (paragraph 19) of Applicant’s filed specification fails to show support for the claimed limitations. 
Although claims 7 and 8 incorporate limitations of claim 1, each claim is examined on its own merits. Applicant’s cited portion fails to show support for the claimed limitations therein. 
Claim 16 recites similar limitations as set forth in claim 1, and the cited portion of Applicant’s filed specification fails to show support for the claimed limitations. Although claims 22 and 23 incorporate limitations of claim 16, each claim is examined on its own merits. Applicant’s cited portion fails to show support for the claimed limitations therein. 

 Applicant's arguments filed 08/11/2022 with respect to the rejection of claims 1-30 under 35 U.S.C. 112 (second paragraph) have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
Applicant’s cited portion teaches that “[a]fter the consumer enters any necessary validation information (e.g., pin) to provide multi-factor authentication and confirms the transaction, the online purchase is processed as normal by the merchant’s online processor.” The cited portion fails to specifically define what computer element (mobile device or PC) receives the validation information (user authentication information). 
Although claims 7, 8, 22 and 23 incorporate limitations of claims 1 or 16, claims 1 and 16 are examined on their own merits. The claimed inventions (claims 1 and 16) fail to particularly point out what structural element (mobile device, remote management server or transaction server) receives the userID and password and/or performs user authentication. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687